 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA
10                           OAKLAND DIVISION
11
     IN RE MCKESSON CORPORATION          Case No. 4:17-cv-01850-CW
12   DERIVATIVE LITIGATION
                                         [PROPOSED] ORDER GRANTING
13                                       PRELIMINARY APPROVAL OF
                                         SETTLEMENT AND AUTHORIZING
14                                       DISSEMINATION OF NOTICE
15                                       Re: Dkt Nos. 203, 218
16

17

18

19        WHEREAS, a consolidated stockholder derivative action is

20   pending in this Court entitled In re McKesson Corporation

21   Derivative Litigation, No. 4:17-cv-01850-CW (the “California

22   Action”);

23        WHEREAS, (a) plaintiffs in the California Action, Eli

24   Inzlicht; Vladimir Gusinsky, as Trustee for the Vladimir Gusinsky

25   Living Trust; Chaile Steinberg; Michael Berent, Trustee of the

26   Police & Fire Retirement System City of Detroit; and Amalgamated

27   Bank, as Trustee for Longview Largecap 500 Index Fund and

28   Longview Largecap 500 Index VEBA Fund (collectively, the
                                                  [PROPOSED] ORDER GRANTING
                                     1              PRELIMINARY APPROVAL OF
                                                                 SETTLEMENT
 1   “California Plaintiffs”); (b) plaintiffs in the stockholder
 2   derivative action pending in the Court of Chancery of the State
 3   of Delaware (the “Delaware Court”), styled as In re McKesson
 4   Corporation Stockholder Derivative Litigation, Consol. C.A. No.
 5   2017-0736-SG (the “Delaware Action” and, together with the
 6   California Action, the “Actions”), Katielou Greene and Charles
 7   Ojeda (collectively, the “Delaware Plaintiffs” and, together with
 8   the California Plaintiffs, “Plaintiffs”); (c) current and former
 9   defendants in the California Action or the Delaware Action, Andy
10   Bryant; Wayne A. Budd; John Hammergren; M. Christine Jacobs;
11   Marie L. Knowles; Edward Mueller; Donald Knauss; Susan Salka; N.
12   Anthony Coles; Alton Irby III; David Lawrence; Jane Shaw; Laureen
13   Seeger; Paul Julian; and Mark Walchirk (collectively,
14   “Defendants”); (d) the Special Litigation Committee formed by the
15   Board of Directors of Nominal Defendant McKesson Corporation (the
16   “SLC”); and (e) Nominal Defendant McKesson Corporation (“Nominal
17   Defendant,” “McKesson,” or the “Company” and, together with
18   Plaintiffs, Defendants, and the SLC, the “Parties”) have reached
19   a proposed settlement on the terms and conditions set forth in
20   the Stipulation and Agreement of Compromise, Settlement, and
21   Release dated December 11, 2019, (the “Stipulation”) subject to
22   the approval of this Court (the “Settlement”);
23        WHEREAS, the California Plaintiffs have made an application
24   in this Court, pursuant to Rule 23.1 of the Federal Rules of
25   Civil Procedure, for an order preliminarily approving the
26   Settlement in accordance with the Stipulation and allowing notice
27   to McKesson stockholders as more fully described herein;

28
                                                  [PROPOSED] ORDER GRANTING
                                     2              PRELIMINARY APPROVAL OF
                                                                 SETTLEMENT
 1        WHEREAS, the Court has read and considered: (a) the
 2   California Plaintiffs’ motion for preliminary approval of the
 3   Settlement and authorization to send notice of the Settlement to
 4   McKesson stockholders, and the papers filed and arguments made in
 5   connection therewith; and (b) the Stipulation and the exhibits
 6   attached thereto; and
 7        WHEREAS, unless otherwise defined herein, all capitalized
 8   words contained herein shall have the same meanings as they have
 9   in the Stipulation;
10        NOW, THEREFORE, THE COURT HEREBY ORDERS:
11        1.   Preliminary Approval of the Settlement – The Court
12   hereby preliminarily approves the Settlement, as embodied in the
13   Stipulation and the exhibits attached thereto, subject to further
14   consideration at the Settlement Fairness Hearing to be held as
15   described below.
16        2.   Settlement Fairness Hearing – The Court will hold a
17   hearing (the “Settlement Fairness Hearing”) on April 21, 2020, at
18   2:30 p.m., at the United States District Court for the Northern
19   District of California, Oakland Courthouse, 1301 Clay Street,
20   Oakland, CA 94612, for the following purposes: (a) to determine
21   whether the California Plaintiffs and Plaintiffs’ Lead Counsel
22   have adequately represented the interests of McKesson and its
23   stockholders; (b) to determine whether the proposed Settlement on
24   the terms and conditions provided for in the Stipulation is fair,
25   reasonable, and adequate to McKesson and its stockholders, and
26   should be approved by the Court; (c) to determine whether the
27   revised proposed Judgment, Docket No. 218-1, should be entered

28
                                                     [PROPOSED] ORDER GRANTING
                                     3                 PRELIMINARY APPROVAL OF
                                                                    SETTLEMENT
 1   dismissing the California Action with prejudice; (d) to determine
 2   whether the application by Plaintiffs’ Lead Counsel for an award
 3   of attorneys’ fees and expenses should be approved; and (e) to
 4   consider any other matters that may properly be brought before
 5   the Court in connection with the Settlement.
 6        3.    The Court reserves the right to adjourn the Settlement
 7   Fairness Hearing or any adjournment thereof, including the
 8   consideration of the application for attorneys’ fees and
 9   expenses, without further notice of any kind.     The Court further
10   reserves the right to approve the Stipulation and the Settlement,
11   at or after the Settlement Fairness Hearing, with such
12   modifications as may be consented to by the Parties and without
13   further notice to McKesson stockholders.
14        4.    Manner of Providing Notice – Notice of the Settlement
15   and the Settlement Fairness Hearing shall be given by McKesson as
16   follows:
17              (a)   no later than ten (10) calendar days following the
18        date of entry of this Order (the “Notice Date”), McKesson
19        shall direct its third-party investor communications
20        provider, Alliance Advisors, to send the Notice,
21        substantially in the form attached hereto as Exhibit B-1, to
22        all then-current McKesson stockholders as of the Notice Date
23        in the same manner that McKesson distributes notice to
24        McKesson’s stockholders of McKesson’s annual meeting of
25        stockholders.   With respect to shares held by a brokerage
26        firm, bank, or other entity as a record holder for the
27        beneficial interest of persons or organizations other than

28
                                                     [PROPOSED] ORDER GRANTING
                                       4               PRELIMINARY APPROVAL OF
                                                                    SETTLEMENT
 1        themselves, notice shall be sent directly to such beneficial
 2        owners in the manner that the beneficial owner has requested
 3        to receive stockholder materials from the brokerage firm,
 4        bank, or other entity holding their respective shares;
 5             (b)   not later than the Notice Date, McKesson shall
 6        post a hyperlink to a copy of the Stipulation and the Notice
 7        and any other materials relevant to the Settlement on the
 8        “Investor Relations” section of the Company’s website,
 9        investor.mckesson.com, and such documents shall remain
10        posted to the hyperlinked website through the Effective Date
11        of the Settlement;
12             (c)   not later than ten (10) calendar days after the
13        Notice Date, McKesson shall also cause the Summary Notice,
14        substantially in the form attached hereto as Exhibit B-2, to
15        be published once in the national edition of the New York
16        Times and to be transmitted once over the PR Newswire; and
17             (d)   not later than thirty-five (35) calendar days
18        prior to the Settlement Fairness Hearing, McKesson’s Counsel
19        shall serve on Plaintiffs’ Lead Counsel and file with the
20        Court proof, by affidavit or declaration, of compliance with
21        paragraphs 4(a)-(c), above.
22        5.   Approval of Form and Content of Notice – The Court (a)
23   approves, as to form and content, the Notice and the Summary
24   Notice, attached hereto as Exhibits B-1 and B-2, respectively,
25   and (b) finds that the distribution of the Notice and the
26   publication of the Summary Notice in the manner and form set
27   forth in paragraph 4 of this Order: (i) constitutes notice that

28
                                                   [PROPOSED] ORDER GRANTING
                                        5            PRELIMINARY APPROVAL OF
                                                                  SETTLEMENT
 1   is reasonably calculated, under the circumstances, to apprise
 2   McKesson stockholders of the pendency of the Actions, of the
 3   effect of the proposed Settlement (including the Releases to be
 4   provided thereunder), of Plaintiffs’ Lead Counsel’s application
 5   for an award of attorneys’ fees and expenses, of their right to
 6   object to the Settlement or Plaintiffs’ Lead Counsel’s
 7   application for attorneys’ fees and expenses, and of their right
 8   to appear at the Settlement Fairness Hearing; (ii) constitutes
 9   due, adequate, and sufficient notice to all persons and entities
10   entitled to receive notice of the proposed Settlement; and (iii)
11   satisfies the requirements of Rule 23.1 of the Federal Rules of
12   Civil Procedure, and the United States Constitution (including
13   the Due Process Clause).   The date and time of the Settlement
14   Fairness Hearing shall be included in the Notice before it is
15   distributed.
16        6.   Appearance and Objections at Settlement Fairness
17   Hearing – Any current McKesson stockholder who or which continues
18   to own shares of McKesson common stock as of the Notice Date
19   (“Current McKesson Stockholder”) may file a written objection to
20   the proposed Settlement or Plaintiffs’ Lead Counsel’s application
21   for an award of attorneys’ fees and expenses, and appear at the
22   Settlement Fairness Hearing and show cause, if he, she, or it has
23   any cause why the proposed Settlement or the application for
24   attorneys’ fees and expenses should not be approved; provided,
25   however, that no such person or entity shall be heard or entitled
26   to contest the approval of the terms and conditions of the
27   proposed Settlement or the application for attorneys’ fees and

28
                                                   [PROPOSED] ORDER GRANTING
                                      6              PRELIMINARY APPROVAL OF
                                                                  SETTLEMENT
 1   expenses unless that person or entity has filed a written
 2   objection with the Court.   Any written objection, together with
 3   copies of all other papers and briefs supporting the objection,
 4   must be mailed to the Office of the Clerk of the Court, United
 5   States District Court for the Northern District of California,
 6   Oakland Division, 1301 Clay Street, Oakland, CA 94612, or filed
 7   in person at any location of the United States District Court for
 8   the Northern District of California, so that it is filed or
 9   postmarked no later than twenty-one (21) calendar days prior to
10   the Settlement Fairness Hearing.       Any objections, filings, and
11   other submissions must clearly identify the case name and action
12   number, In re McKesson Corporation Derivative Litigation, No. 17-
13   cv-01850-CW, and they must: (a) state the name, address, and
14   telephone number of the objector and must be signed by the
15   objector; (b) state whether the objector is represented by
16   counsel and, if so, the name, address, and telephone number of
17   his, her, or its counsel; (c) contain a specific, written
18   statement of the objection(s) and the specific reason(s) for the
19   objection(s), including any legal and evidentiary support the
20   objector wishes to bring to the Court’s attention, and if the
21   objector indicates that he, she, or it intends to appear at the
22   Settlement Fairness Hearing, the identity of any witnesses the
23   objector may call to testify and any exhibits the objector
24   intends to introduce into evidence at the hearing; and (d) must
25   include documentation sufficient to prove that the objector owned
26   shares of McKesson common stock as of the close of trading on the
27   Notice Date.   Plaintiffs’ Lead Counsel are authorized to request

28
                                                       [PROPOSED] ORDER GRANTING
                                        7                PRELIMINARY APPROVAL OF
                                                                      SETTLEMENT
 1   from any objector documentation sufficient to prove continuous
 2   ownership of McKesson common stock.   All objections will be
 3   scanned into the electronic case docket, and the parties will
 4   receive electronic notices of filings.   Any Current McKesson
 5   Stockholder who or which has filed a written objection in the
 6   manner provided herein may also appear at the Settlement Fairness
 7   Hearing, either in person or through his, her, or its own
 8   attorney, at his, her, or its own expense.
 9        7.   Any McKesson stockholder who or which does not make
10   his, her, or its objection in the manner provided herein shall be
11   deemed to have waived his, her, or its right to object to any
12   aspect of the proposed Settlement or Plaintiffs’ Lead Counsel’s
13   application for an award of attorneys’ fees and expenses
14   (including any right of appeal) and shall be forever barred and
15   foreclosed from objecting to the fairness, reasonableness, or
16   adequacy of the Settlement or the requested attorneys’ fees and
17   expenses, or from otherwise being heard concerning the Settlement
18   or the requested attorneys’ fees and expenses in this or any
19   other proceeding, but shall otherwise be bound by this Order, the
20   Judgment to be entered, and the Releases to be given by the
21   Settlement.
22        8.   Stay and Temporary Injunction – Until otherwise ordered
23   by the Court, the Court stays all proceedings in the California
24   Action other than proceedings necessary to carry out or enforce
25   the terms and conditions of the Stipulation.    Pending final
26   determination of whether the Settlement should be approved, the
27   Court (a) bars and enjoins Current McKesson Stockholders from

28
                                                    [PROPOSED] ORDER GRANTING
                                     8                PRELIMINARY APPROVAL OF
                                                                   SETTLEMENT
 1   commencing or prosecuting any action asserting any Settled
 2   Plaintiffs’ Claims or Settled Litigation Claims against any of
 3   the Released Defendants’ Parties; (b) bars and enjoins Current
 4   McKesson Stockholders from commencing or prosecuting any action
 5   asserting any Settled Defendants’ Claims or Settled Litigation
 6   Claims against any of the Released Plaintiffs’ Parties; and (c)
 7   bars and enjoins Current McKesson Stockholders from commencing or
 8   prosecuting any action asserting any Settled Litigation Claims
 9   against the SLC or the SLC’s Counsel.
10           9.    Notice Costs – McKesson shall assume all administrative
11   responsibility for and will pay any and all Notice Costs,
12   regardless of whether the Court grants final approval of the
13   Settlement or the Effective Date fails to occur.       Neither
14   Plaintiffs nor their counsel shall be responsible for any Notice
15   Costs nor shall any Notice Costs be paid from the Cash Settlement
16   Fund.
17           10.   Settlement Fund – All funds held in the Derivative
18   Escrow Account by Citibank, N.A. (which the Court approves as the
19   Derivative Escrow Agent) shall be deemed and considered to be in
20   custodia legis of the Court, and shall remain subject to the
21   jurisdiction of the Court, until such time as the funds shall be
22   paid out of the Derivative Escrow Account pursuant to the terms
23   of the Stipulation or further order(s) of the Court.
24           11.   Taxes – Plaintiffs’ Lead Counsel is authorized and
25   directed to prepare any tax returns and any other tax reporting
26   form for or in respect to the Cash Settlement Fund held in the
27   Derivative Escrow Account, to pay from the Cash Settlement Fund

28
                                                      [PROPOSED] ORDER GRANTING
                                         9              PRELIMINARY APPROVAL OF
                                                                     SETTLEMENT
 1   held in the Derivative Escrow Account any Taxes and Tax Expenses
 2   owed with respect to the Cash Settlement Fund, and to otherwise
 3   perform all obligations with respect to Taxes and any reporting
 4   or filings in respect thereof without further order of the Court
 5   in a manner consistent with the provisions of the Stipulation.
 6        12.   Use of This Order – Neither this Order, the Term Sheet,
 7   the Stipulation, including the exhibits thereto, the negotiations
 8   leading to the execution of the Term Sheet and the Stipulation,
 9   nor any proceedings taken pursuant to or in connection with the
10   Term Sheet, the Stipulation, or approval of the Settlement
11   (including any arguments proffered in connection therewith): (a)
12   shall be offered against any of the Released Defendants’ Parties
13   or the SLC as evidence of, or construed as, or deemed to be
14   evidence of any presumption, concession, or admission by any of
15   the Released Defendants’ Parties or the SLC with respect to the
16   truth of any fact alleged by Plaintiffs or the validity of any
17   claim that was or could have been asserted or the deficiency of
18   any defense that has been or could have been asserted in the
19   Actions or in any other litigation, or of any liability,
20   negligence, fault, or other wrongdoing of any kind of any of the
21   Released Defendants’ Parties or in any way referred to for any
22   other reason as against any of the Released Defendants’ Parties,
23   in any arbitration proceeding or other civil, criminal, or
24   administrative action or proceeding, other than such proceedings
25   as may be necessary to effectuate the provisions of the
26   Stipulation; (b) shall be offered against any of the Released
27   Plaintiffs’ Parties or the SLC, as evidence of, or construed as,

28
                                                   [PROPOSED] ORDER GRANTING
                                     10              PRELIMINARY APPROVAL OF
                                                                  SETTLEMENT
 1   or deemed to be evidence of any presumption, concession, or
 2   admission by any of the Released Plaintiffs’ Parties or the SLC
 3   that any of the Released Plaintiffs’ Parties’ claims are without
 4   merit, that any of the Released Defendants’ Parties had
 5   meritorious defenses, or that damages recoverable under the
 6   Complaints would not have exceeded the Settlement Consideration
 7   or with respect to any liability, negligence, fault, or
 8   wrongdoing of any kind, or in any way referred to for any other
 9   reason as against any of the Released Plaintiffs’ Parties, in any
10   arbitration proceeding or other civil, criminal, or
11   administrative action or proceeding, other than such proceedings
12   as may be necessary to effectuate the provisions of the
13   Stipulation; or (c) shall be construed against any of the
14   Released Parties or the SLC as an admission, concession, or
15   presumption that the consideration to be given in the Settlement
16   represents the amount which could be or would have been recovered
17   after trial; provided, however, that if the Stipulation is
18   approved by the Court, the Parties, the Released Parties and
19   their respective counsel, the SLC, and the SLC’s Counsel may
20   refer to it to effectuate the protections from liability granted
21   therein, to support any and all defenses or counterclaims based
22   on res judicata, collateral estoppel, release, good-faith
23   settlement, judgment bar or reduction or any other theory of
24   claim preclusion or issue preclusion or similar defense or
25   counterclaim, or otherwise to enforce the terms of the
26   Settlement.
27   //

28
                                                  [PROPOSED] ORDER GRANTING
                                    11              PRELIMINARY APPROVAL OF
                                                                 SETTLEMENT
 1        13.   Termination of Settlement – If the Settlement is
 2   terminated as provided in the Stipulation, the Settlement is not
 3   approved, or the Effective Date of the Settlement otherwise fails
 4   to occur, this Order shall be vacated, rendered null and void,
 5   and be of no further force and effect, except as otherwise
 6   provided by the Stipulation, and this Order shall be without
 7   prejudice to the rights of the Parties or any McKesson
 8   stockholders, and the Parties shall revert to their respective
 9   litigation positions in the Actions as of October 15, 2019.
10        14.   Supporting Papers – Plaintiffs’ Lead Counsel shall file
11   and serve the opening papers in support of the proposed
12   Settlement, and Plaintiffs’ Lead Counsel’s application for an
13   award of attorneys’ fees and expenses, no later than thirty-five
14   (35) calendar days prior to the Settlement Fairness Hearing; and
15   reply papers, if any, shall be filed and served no later than
16   seven (7) calendar days prior to the Settlement Fairness Hearing.
17        15.   The Court retains jurisdiction to consider all further
18   applications arising out of or connected with the proposed
19   Settlement.
20        IT IS SO ORDERED.
21

22   Dated: 1/31/2020
                                       CLAUDIA WILKEN
23                                     United States District Judge
24

25

26

27

28
                                                   [PROPOSED] ORDER GRANTING
                                     12              PRELIMINARY APPROVAL OF
                                                                  SETTLEMENT
